     Case 2:15-md-02641-DGC Document 21427 Filed 02/05/20 Page 1 of 2




 1    David W. Bauman
      (Admitted Pro Hac Vice, MO Bar No. 52481)
 2    DALIMONTE RUEB STOLLER, LLP
      85 Devonshire Street, Suite 1000
 3    Boston, MA 02109
      (833) 443-7529
 4    david.bauman@drlawllp.com
 5    Address for service of process
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8     IN RE BARD IVC FILTERS                          No. 2:15-MD-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 9                                                     (AZ Member Case – CV-17-03033-
       This Document Applies to:                       PHX-DGC)
10
       Cindy Reiber v. C.R. Bard, Inc., et al.         STIPULATION FOR DISMISSAL
11                                                     WITHOUT PREJUDICE
12          Plaintiff Cindy Reiber, and Defendants C.R. Bard, Inc., and Bard Peripheral
13 Vascular, Inc., stipulate that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

14 Procedure, the Complaint and all causes of action are dismissed without prejudice against

15 all Defendants in civil action CV-17-03033-PHX-DGC.

16          DATED this 5th day of February 2020.
17    DALIMONTE RUEB STOLLER, LLP                NELSON MULLINS RILEY &
                                                 SCARBOROUGH LLP
18
      By: /s/ David W. Bauman                    By: /s/ Matthew B. Lerner
19                                                   Richard B. North, Jr. (admitted pro hac vice)
          David W. Bauman (Pro Hac Vice)
                                                     Georgia Bar No. 545599
20        Attorney for Plaintiff                     Matthew B. Lerner (admitted pro hac vice)
                                                     Georgia Bar No. 446986
21
                                                     James R. Condo
22                                                   Kristine L. Gallardo
                                                     SNELL & WILMER L.L.P.
23
                                                     Attorneys for C. R. Bard, Inc. and Bard
24                                                   Peripheral Vascular, Inc.
25

26
27

28
     Case 2:15-md-02641-DGC Document 21427 Filed 02/05/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on this 5th day of February 2020 I electronically transmitted the
 3 attached document to the Clerk’s Office using the CM/ECF System for filing and

 4 transmittal of a Notice of Electronic Filing.

 5

 6                                             /s/ David W. Bauman

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                   -2-
